     Case 4:19-cv-00968 Document 25 Filed on 09/25/19 in TXSD Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

BHANDARA FAMILY LIVING TRUST            §
                                        §
       Plaintiff,                       §
                                        §
v.                                      §
                                        §
UNDERWRITERS AT LLOYD’S,                §
LONDON F/K/A CERTAIN                    §
UNDERWRITERS AT LLOYD’S,                §      CIVIL ACTION NO. 4:19-cv-968
LONDON, INDIAN HARBOR                   §
INSURANCE COMPANY, QBE                  §
SPECIALTY INSURANCE COMPANY,            §
STEADFAST INSURANCE                     §
COMPANY, GENERAL SECURITY               §
INDEMNITY COMPANY OF                    §
ARIZONA, UNITED SPECIALTY               §
INSURANCE COMPANY,                      §
LEXINGTON INSURANCE                     §
COMPANY, OLD REPUBLIC UNION             §
INSURANCE COMPANY, AMRISC,              §
LLC, AND US RISK, LLC                   §
                                        §
       Defendants.                      §


                  DEFENDANT U.S. RISK, LLC’S REPLY
         IN SUPPORT OF MOTION TO COMPEL ARBITRATION AND
       MOTION TO DISMISS OR, ALTERNATIVELY, STAY PROCEEDINGS

      Defendant U.S. Risk, LLC (“U.S. Risk”) submits this Reply in Support of its

Motion to Compel Arbitration and Motion to Dismiss or, Alternatively, Stay

Proceedings (Doc. No. 15).




                                         1
    Case 4:19-cv-00968 Document 25 Filed on 09/25/19 in TXSD Page 2 of 12



                              I.       INTRODUCTION

      The Policy’s arbitration provision is not unconscionable under state or federal

law. Further, Texas law or public policy is not a defense to arbitration where, as

here, the arbitration agreement is governed by the U.N. Convention on the

Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958 (the

“Convention”). If the Court disagrees, it should sever out the offending terms and

compel arbitration of Plaintiff’s claims pursuant to the surviving provisions.

Plaintiff appears to concede that if the Policy’s arbitration provision is valid, the

question of arbitrability should be decided by the arbitrators.

      Regarding whether its underlying claims against U.S. Risk are arbitrable,

Plaintiff fails to acknowledge how the Policy and its language are the very

foundation of Plaintiff’s claims against U.S. Risk. Those claims are based entirely

upon the allegations that U.S. Risk “failed to disclose and/or intentionally omitted

a critical provision of [the] Policy. . . .” Pet. at 9. But in its Response (Doc. No. 22),

Plaintiff denies that the allegations against U.S. Risk refer to, presume the existence

of, arise out of, or are related to the Policy. Response at 10. Plaintiff cannot have it

both ways; it cannot rely upon the Policy to impose liability against U.S. Risk, but

then disown the Policy to avoid arbitrating those very claims. Such a result would

be inequitable.




                                            2
       Case 4:19-cv-00968 Document 25 Filed on 09/25/19 in TXSD Page 3 of 12



                       II.       ARGUMENT AND AUTHORITIES

         U.S. Risk incorporates by reference the Reply Brief submitted by the Insurer

Defendants (Doc. No. 17) and adopts the arguments presented therein. It presents

the following in further support of its Motion:

         A.     The arbitration provision is not unconscionable.

         Plaintiff’s contention that the arbitration provision is unconscionable fails to

acknowledge the commercial context here. Plaintiff is a business entity, and the

Policy is a commercial-property policy. See Exhibit 1 to the Appendix in Support of

the Motion (APP. 010) (page 1 of 49) (Compass Commercial Property Form).1 The

Policy provides policy limits of the lesser of $32 million or the amounts reflected on

a statement of values for the insured locations, with lesser sublimits for specific

circumstances. APP. 010-011 (pages 2-3 of 49). The Olshan case cited by Plaintiff

involved arbitration with homeowners, not commercial entities, but even there the

Texas Supreme Court compelled arbitration where the arbitration provisions were

governed by Texas law and the Federal Arbitration Act. In re Olshan Found. Repair

Co., LLC, 328 S.W.3d 883, 899 (Tex. 2010). Plaintiff has not argued or submitted

any evidence that it did not have an opportunity to read the Policy. See Lexington

Ins. Co. v. Exxon Mobil Corp., No. 09-16-00357-CV, 2017 WL 1532271, 2017 Tex. App.

LEXIS 3819, *10 (Tex. App.—Beaumont Apr. 27, 2017, no pet.); In re AdvancePCS

Health L.P., 172 S.W.3d 603, 608 (Tex. 2005) (per curiam). Nor has Plaintiff



1   “APP. _” references herein refer to the Appendix in Support of U.S. Risk’s Motion.


                                               3
    Case 4:19-cv-00968 Document 25 Filed on 09/25/19 in TXSD Page 4 of 12



established that the arbitration provision is so one-sided as to be unenforceable.

Arbitration agreements are no less enforceable when they arise in an insurance

setting. See Lexington Ins. Co., 2017 Tex. App. LEXIS 3819 at *7-8.

      Plaintiff’s contention that the agreed-to forum and arbitration process is

unconscionable is grounded in speculation and unwarranted cynicism. It is entirely

appropriate that a dispute over insurance coverage under a commercial policy—

which is the fundamental basis for this litigation—should be determined by persons

with insurance expertise. There is no reason to suggest that Plaintiff will not receive

a fair hearing in arbitration. If the arbitrators do show partiality, corruption,

misconduct or misbehavior, Plaintiff will have a remedy in vacatur under 9 U.S.C. §

10, to the extent such a remedy is consistent with the Convention. See 9 U.S.C. §

208. The Court should not prejudge how the arbitration process will play out before

any arbitrators have been appointed or proceedings held. Similarly, if the

arbitration agreement is contrary to public policy, the Convention requires Plaintiff

to “wait to assert those arguments when challenging the arbitrator’s decision

following arbitration.” See Simon v. Princess Cruise Lines, Ltd., Civ. Action No. G-

13-0444, 2014 WL 12617820, *3 (S.D. Tex. May 19, 2014).2

      In the alternative, if the Court determines that any portion of the arbitration

provision is unenforceable due to unconscionability, the solution is not to strike the



2   A copy of the Convention is available from the United Nations at
https://uncitral.un.org/sites/uncitral.un.org/files/media-documents/uncitral/en/new-
york-convention-e.pdf and attached hereto.


                                          4
    Case 4:19-cv-00968 Document 25 Filed on 09/25/19 in TXSD Page 5 of 12



arbitration provision in its entirety. Instead, the Court can and should sever out the

offending provision. See Shipman Agency, Inc. v. TheBlaze Inc., 315 F. Supp. 3d 967,

974-975 (S.D. Tex. 2018); Ivie v. Multi-Shot, No. 2:16-CV-166, 2016 WL 4446634,

2016 U.S. Dist. LEXIS 112795, *5 (S.D. Tex. Aug. 24, 2016). The Court should then

compel the parties to arbitrate their dispute under the remaining terms of the

arbitration provision.

      B.     The Convention precludes an unconscionability challenge to the
             arbitration provision.

      Where the Convention applies to an agreement to arbitrate, a court must

compel arbitration unless the agreement is null and void, inoperative, or incapable

of being performed. Freudensprung v. Offshore Tech. Servs., 379 F.3d 327, 339, 341

(5th Cir. 2004). Plaintiff challenges the arbitration provision because it waives

rights under the Texas Insurance Code and Texas common law, and because the

provision is allegedly one-sided. Response at 6. These are not grounds for avoiding

an arbitration agreement under the Convention. See Simon, 2014 WL 12617820 at

*3 (citing Bautista v. Star Cruises, 396 F.3d 1289, 1302 (11th Cir. 2005); DiMercurio

v. Sphere Drake Ins. PLC, 202 F.3d 71, 79 (1st Cir. 2000); Lindo v. NCL (Bahamas)

Ltd., 652 F.3d 1257, 1276 (11th Cir. 2011)). Unconscionability based on state-law

grounds does not make an arbitration agreement null and void under the

Convention; rather, the basis for an arbitration provision being null and void is

limited to situations such as fraud, mistake, duress, or waiver that can be applied

neutrally on an international scale. Id.; see Internaves De Mex. S.A. De C.V. v.



                                          5
    Case 4:19-cv-00968 Document 25 Filed on 09/25/19 in TXSD Page 6 of 12



Andromeda S.S. Corp., 247 F. Supp. 3d 1294, 1298 n.4 (S.D. Fla. 2017) (Convention

does not recognize a public policy defense or permit an unconscionability defense),

rev’d on other grounds 898 F.3d 1087 (11th Cir. 2018); see also Davis v. Cascade

Tanks LLC, No. 3:13-cv-02119-MO, 2014 WL 3695493, 2014 U.S. Dist. LEXIS 100958,

*42 (D. Or. July 24, 2014) (“An unconscionability defense is a poor fit for the

Convention’s policy of unified standards for the enforcement of arbitration

agreements and awards.”).

      The Simon court specifically rejected a public-policy defense to arbitration,

observing that public policy is referenced as a defense by the Convention only at the

enforcement stage. See 2014 WL 12617820 at *3 (citing Convention, art. V(2)).

Similarly, the Convention provides at the enforcement stage that enforcement of an

award may be refused on the basis that the agreement “is not valid under the law

to which the parties have subjected it or, failing any indication thereon, under the

law of the country where the award was made.” Convention, art. V(1)(a). To the

extent Plaintiff wishes to assert an unconscionability defense, it must await an

award to be issued in the arbitration.

      C.     The arbitrability question is for the arbitrators.

      The Policy’s arbitration provision delegates to the arbitrators the power to

determine whether Plaintiff’s claims against U.S. Risk are arbitrable. Plaintiff

appears to concede that the question of arbitrability should be decided by the

arbitrator if the Policy’s arbitration provision is valid. It makes no response to U.S.

Risk’s contention that the arbitration provision contains a valid delegation clause.


                                          6
    Case 4:19-cv-00968 Document 25 Filed on 09/25/19 in TXSD Page 7 of 12



The Court should send this case to arbitration for a determination of the

arbitrability question and for further proceedings as the arbitrators deem

appropriate.

      D.       U.S. Risk is entitled to arbitration as a non-signatory.

      It cannot be denied that Plaintiff is seeking direct and substantial benefits

under the contract that contains the arbitration provision. First, it seeks coverage

under the Policy, and its claims against the Insurer Defendants are based upon its

contention that it is entitled to coverage. More fundamentally, Plaintiff must rely

entirely on the Policy and its terms—indeed, the terms of the arbitration provision

itself—in order to prosecute its claims against U.S. Risk. The claims against U.S. Risk

are plainly intertwined with the Policy that Plaintiff is suing under, and it is obvious

that they depend on the Policy’s existence and must be determined by reference to

it. Accordingly, the Court should compel the claim to arbitration. See Jody James

Farms, JV v. Altman Grp., Inc., 547 S.W.3d 624, 637 (Tex. 2018); Choctaw Generation

L.P. v. Am. Home Assur. Co., 271 F.3d 403, 404 (2d Cir. 2001).

      Plaintiff’s contention that its intended use of the agreement for evidentiary

purposes somehow creates an exception to the rule is wrong. The Randle opinion

cited by Plaintiff itself suggests otherwise. See Randle v. Metro. Transit Auth. of

Harris Cty., No. H-18-1770, 2018 WL 4701567, 2018 U.S. Dist. LEXIS 169033 (S.D.

Tex. Oct. 1, 2018). As Plaintiff acknowledges, the plaintiff in Randle relied upon the

agreement containing the arbitration provision as proof of his claim in the case, to

show he was an employee entitled to overtime payments. See Response at 9. Plaintiff


                                           7
    Case 4:19-cv-00968 Document 25 Filed on 09/25/19 in TXSD Page 8 of 12



is using the Policy, and even the arbitration provision itself, as evidence of its claims

against U.S. Risk. See Response at 11. Further, the Randle opinion recognized that

the party seeking to enforce an arbitration provision under direct-benefits estoppel

does not have to be sued on the contract. See 2018 U.S. Dist. LEXIS 169033, at *27

(party seeking benefits under the contract may do so by suing under the contract,

“or otherwise” seeking such benefits).

      Plaintiff attempts to impose requirements under the estoppel theories that

are not recognized in the case law. It contends that a plaintiff’s claims against a

non-signatory must have arisen after origination of the contract containing the

arbitration clause. See Response at 4, 10, 13. Plaintiff cites no authority supporting

this restriction. The arbitration provision at issue here by its terms applies to

matters preceding execution of the contract: “All matters in difference . . . in

relation to this insurance, including its formation and validity, and whether arising

during or after the period of this insurance, shall be referred to an Arbitration

Tribunal in the manner hereinafter set out.” APP. 038-039 (Policy pages 29-30 of

49) (emphasis added).

      Plaintiff’s efforts to distinguish U.S. Risk’s authorities from New York and the

Second Circuit miss the point. All provide that a non-signatory may compel

arbitration when the claims against it are intertwined with a contract signed by the

estopped party that includes an arbitration provision. See Hoffman v. Finger Lakes

Implementation, LLC, 789 N.Y.S.2d 410, 415 (N.Y. Sup. Ct. 2005); Kellman v Whyte,

129 A.D.3d 418, 418 (N.Y. App. Div. 2015); HG Estate, LLC v. Corporacion Durango,


                                           8
    Case 4:19-cv-00968 Document 25 Filed on 09/25/19 in TXSD Page 9 of 12



S.A. de C.V., 271 F. Supp. 2d 587, 593 (S.D.N.Y. July 21, 2003). That is undeniably

the case here.

      Without conceding that Texas law applies, U.S. Risk also notes that Plaintiff

fails to distinguish Harries v. Stark and Smith v. Kenda Capital. Those cases involved

fraudulent-inducement claims, which are analogous to Plaintiff’s claims against U.S.

Risk based upon alleged non-disclosure of the Policy’s terms. The courts in those

cases applied the agreements’ forum-selection clauses to the claims against the non-

signatories under the principles set forth in Grigson v. Creative Artists Agency,

L.L.C., 210 F.3d 524 (5th Cir. 2000). In Harries, one basis for the fraudulent-

inducement claim was that the agreement containing the forum-selection clause did

not contain a promissory note as promised, and the alleged injury to the claimant

resulted from the transaction arising under the agreement. See Harries v. Stark, No.

3:14-CV-2684-L, 2015 WL 4545071, 2015 U.S. Dist. LEXIS 98044, *3, 26 (N.D. Tex.

July 28, 2015). In Smith, the claimant sued for fraudulent inducement of his

employment contract based upon representations made to him relating to his rights

under a related agreement with the employer’s affiliate that contained a forum-

selection clause. See Smith v. Kenda Capital, LLC, 451 S.W.3d 453, 455-56, 459-60

(Tex. App.—Houston [14th Dist.] 2014, no pet.) (“Smith asserts that he was

fraudulently induced to sign the Employment Contract with Kenda Subsidiary

because he relied on Kenda Subsidiary’s misrepresentations and omissions

concerning Depository Receipts issued to him by Kenda Parent under the Carry

Agreement.”). Citing case law applying estoppel when a signatory’s claim against a


                                          9
    Case 4:19-cv-00968 Document 25 Filed on 09/25/19 in TXSD Page 10 of 12



nonsignatory references or presumes the existence of the written agreement

containing the arbitration or forum-selection clause, the court applied direct-

benefits estoppel to require the claimant to bring his claims in England. Id. at 458-

59, 461. And Plaintiff acknowledges that the Smith court looked to whether the

contract included other terms “upon which the signatory plaintiff must rely to

prosecute its claims.” Response at 11 (citing 451 S.W.3d at 460). That is the case

here, as Plaintiff bases its claims against U.S. Risk upon alleged non-disclosure of

terms in the arbitration provision other than the core language requiring “all

matters in difference” in relation to the insurance to be arbitrated.

      E.     The Court should stay this litigation if it does not compel
             arbitration as to all defendants.

      If the Court determines that only some of Plaintiff’s claims are referable to

arbitration, then it should stay this action under 9 U.S.C. § 3 or, alternatively, under

its discretionary authority. If the Court does not compel the claims against U.S. Risk

to arbitration, a stay is appropriate under Section 3 where the disputes involve the

same operative facts, the claims asserted in the two proceedings are inherently

inseparable, and the litigation has a critical impact on the arbitration. Rainier DSC

1, L.L.C. v. Rainer Cap. Mgmt., L.P., 828 F.3d 356, 360 (5th Cir. 2016). As noted

previously, Plaintiff has alleged U.S. Risk was closely involved with the origination

of the Policy, both in proposing the Policy and coverages to Plaintiff, Pet. at 9, and

in developing the coverage and selling portions of the risk to the Insurance

Defendants, Pet. at 6. If Plaintiff succeeds on its claims against the Broker



                                          10
    Case 4:19-cv-00968 Document 25 Filed on 09/25/19 in TXSD Page 11 of 12



Defendants, that outcome could undermine the Insurer Defendants’ position

regarding the enforceability of the arbitration provision.

      If a Section 3 stay is not available, the Court should stay the action under its

discretionary authority. See In re Complaint of Hornbeck Offshore Corp., 981 F.2d

752, 755 (5th Cir. 1993) (on remand district court had discretion to stay claims

between non-arbitrating parties pending outcome of the arbitration); Qualls v. EOG

Res., Inc., No. H-18-666, 2018 WL 2317718, 2018 U.S. Dist. LEXIS 85429, *7 (S.D.

Tex. May 22, 2018) (discretionary stay appropriate because non-arbitrable claims

will require the resolution of issues that will be resolved during arbitration).

Plaintiff fails to address U.S. Risk’s contention that its claims against U.S. Risk are

premature. Damages are an essential element of a cause of action, and at this point

Plaintiff’s damages are entirely speculative for the reasons noted in the Motion.

Further, it would be unfair for U.S. Risk to potentially incur an adverse judgment in

this Court, if at the same time Plaintiff succeeded in arbitration on its claims against

the other defendants. Such a contrary result would be inequitable.

                                     Conclusion

      Defendant U.S. Risk, LLC respectfully requests the Court to grant its motion

and enter an order compelling Plaintiff’s claims against it to arbitration as provided

in the Policy and dismissing this litigation or, alternatively, staying it until the

completion of the arbitration process.




                                          11
     Case 4:19-cv-00968 Document 25 Filed on 09/25/19 in TXSD Page 12 of 12



September 25, 2019                   Respectfully submitted,

                                     /s/ Kyle A. Owens
                                     Thomas B. Alleman 17017485/SDTX 10784
                                     Attorney-in-charge
                                     Kyle A. Owens 24046573/SDTX 590511
                                     of
                                     DYKEMA GOSSETT PLLC
                                     1717 Main Street, Suite 4200
                                     Dallas, Texas 75201
                                     214.698.7830 Phone
                                     855.216.6218 Fax

                                     ATTORNEYS FOR DEFENDANT
                                     U.S. RISK, LLC




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was
served upon all counsel of record on September 25, 2019, in compliance with the
Federal Rules of Civil Procedure.


                                     /s/ Kyle A. Owens
                                     Attorney for Defendant
4839-6353-9111.2




                                       12
